                              CLAIM REDUCTION
                              CASE 18-31365
                              TRUSTEE CL # 4 COURT CL # 7
                              REDUCED TO AMOUNT PAID
                              6/22/2020 CHR




Case 18-31365   Doc 52   Filed 06/22/20 Entered 06/22/20 14:18:14   Desc Main
                           Document     Page 1 of 2
Case 18-31365   Doc 52   Filed 06/22/20 Entered 06/22/20 14:18:14   Desc Main
                           Document     Page 2 of 2
